Citation Nr: 0023087	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  97-23 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to residuals of a concussion with scalp 
hematoma.  

3.  Entitlement to service connection for bursitis of the 
right shoulder. 

4.  Entitlement to service connection for chronic obstructive 
pulmonary disease.

5.  Entitlement to service connection for psychiatric 
disability.  

6.  Entitlement to service connection for peptic ulcer 
disease.  

7.  Entitlement to assignment of a higher evaluation for 
service-connected right tibia/fibula osteophyte as residual 
of a right leg injury, currently rated as 20 percent 
disabling.  

8.  Entitlement to an effective date prior to April 28, 1993, 
for an award of non-service-connected disability pension.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from August 1976 to April 
1984.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from April 1998, February 1997, and July 
1997, rating decisions by the St. Louis, Missouri, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
veteran testified at a personal hearing at the RO in July 
1998.  He is not currently represented in connection with 
this appeal.  

In a Statement in Support of Claim (VA Form 21-4138) dated in 
April 2000, the veteran requested the reopening of claims of 
service connection for both feet, both ankles, hearing loss, 
an eye disorder, and leukemia.  These matters are hereby 
referred to the RO for appropriate action. 

The issue of entitlement to assignment of a higher rating for 
service-connected right tibia/fibula osteophyte as residual 
of a right leg injury is addressed in the remand section of 
this section. 



FINDINGS OF FACT

1.  There is no medical evidence linking current back 
disability to service. 

2.  There is no medical evidence linking any current 
disability to an inservice concussion with scalp hematoma.  

3.  There is no medical evidence linking bursitis of the 
right shoulder to service.

4.  There is no medical evidence linking a pulmonary disorder 
to service.  

5.  There is no medical evidence linking a current 
psychiatric disability to service.  

6.  There is no medical evidence linking ulcer disease to 
service. 

7.  The veteran did not file an application for pension 
benefits prior to April 28, 1993.   


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for residuals of a back injury is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
residuals of a concussion with scalp hematoma is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The veteran's claim of entitlement to service connection 
for bursitis of the right shoulder is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

4.  The veteran's claim of entitlement to service connection 
for chronic obstructive pulmonary disease is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

5.  The veteran's claim of entitlement to service connection 
for psychiatric disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

6.  The veteran's claim of entitlement to service connection 
for peptic ulcer disease is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

7.  The requirements for entitlement to an effective date 
prior to April 28, 1993, for an award of non-service-
connected disability pension have not been met.  38 U.S.C.A. 
§ 5110 (West 1991); 38 C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The first six issues involve claims of entitlement to service 
connection.  Service connection may be granted for a disorder 
that was incurred in or aggravated during the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Certain chronic 
disorders, including arthritis and peptic ulcers (gastric or 
duodenal), are presumed to have been incurred in service if 
manifested within a year of separation from service to a 
degree of 10 percent or more.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Moreover, a disease which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310.  

The initial inquiry in reviewing any claim before the Board 
is whether the appellant has presented evidence of a well-
grounded claim; that is, one that is plausible or capable of 
substantiation.  The appellant carries the burden of 
submitting evidence "sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  If the appellant has not presented 
a well-grounded claim, that appeal must fail.  While the 
claim need not be conclusive, it must be accompanied by 
supporting evidence; a mere allegation is not sufficient.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In cases which 
the determinative issue is one involving medical causation, 
competent medical evidence is required to establish a well-
grounded claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993). 

As a general matter, a well-grounded claim for service 
connection requires that three elements be satisfied.  First, 
there must be competent evidence of a current disability, as 
established by a medical diagnosis; second, there must be 
evidence of an incurrence or aggravation of a disease or 
injury in service, as established by lay or medical evidence, 
as appropriate; third, there must be competent evidence of a 
nexus or relationship between the in-service injury or 
disease and the current disorder, as established by medical 
evidence or a medical opinion.  See generally Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).

Alternatively, a claim may be well grounded based upon 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  The chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such a condition.  That 
evidence must be medical, unless is relates to a condition 
that may be attested to by lay observation.  If the 
chronicity provision does not apply, a claim may still be 
well grounded "if the condition is observed during service 
or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Savage, 10 Vet. App. at 498.

A.  Residuals of a Back Injury

The veteran seeks service connection for what he claims are 
the residuals of a back injury in service.  Post treatment 
service records document the presence of herniated 
lumbosacral disc with associated radiculopathy identified in 
October 1985 after the veteran sustained an injury at that 
time at his place of employment.  According to the January 
1990 testimony of a private physician offered at a 
deposition, the veteran's back disorder was related to his 
injury at work.  The veteran subsequently underwent surgery 
for a herniated disc, and a June 1993 VA examination revealed 
a diagnosis of status post surgery of the back, symptomatic.  
In addition, examination in January 1986 revealed minimal 
scoliosis and very minimal arthritic changes of the 
lumbosacral area.  

Although the claims file, thus, provides competent evidence 
of a current back disorder, there is no medical evidence 
linking a back disorder to service.  Service medical records 
do not document any back disorder, and post-service treatment 
records do not document treatment for a back disorder prior 
to 1985.  There is no medical evidence of arthritis within a 
year of the veteran's separation from service, and there is 
no medical opinion in the claims file suggesting that a 
current back disorder either had its onset is service or is 
the result of an event that occurred during service.  Without 
medical evidence linking a current back disorder to service, 
the veteran's claim for service connection for a back 
disorder is not well grounded.  

B.  Residuals of a Concussion with Scalp Hematoma

Service medical records reflect that in April 1973, the 
veteran suffered a contused hematoma of the occipital scalp 
with a concussion.  However, service medical records, 
including, a March 1984 separation examination report, do not 
reflect the presence of residuals of a head injury subsequent 
to April 1973.  Although current medical records, including a 
June 1999 VA examination report, document complaints of 
headaches, service medical records reflect that in March 
1984, the veteran denied a history of headaches.  

An October 1985 entry that documents complaints of headaches 
characterizes the veteran's headaches as tension headaches.  
A report of an October 1998 entry reflects an impression of 
post-traumatic headaches.  The report of the June 1999 VA 
examination reflects a diagnosis of migraine headaches.  

Although there is medical evidence, as such, of a current 
headache disorder, there is no medical evidence linking that 
disorder to service.  The June 1999 VA examiner, in fact, 
concluded, on the contrary, that the veteran's headaches were 
not related to a head injury in 1973.  Although the October 
1998 examiner characterized the headaches as post-traumatic, 
the examiner did not proffer an opinion that the veteran's 
headaches were the result of a trauma that occurred during 
service.  Particularly given the number of years intervening 
between the veteran's separation from service and the 
impression of post-traumatic headaches, as well as the 
history of post-service trauma with complaints of headaches, 
the Board is unable to interpret the October 1998 opinion as 
suggesting that the veteran's headaches were the result of a 
trauma that occurred during service, as opposed to a trauma 
that occurred after service.  Without medical evidence 
linking a current disorder to service, or otherwise 
suggesting that the veteran suffers from ongoing residuals of 
a head injury in service, the veteran's claim for service 
connection for such residuals is not well grounded.  

C.  Bursitis of the Right Shoulder

In December 1985, the veteran complained of pain in the 
cervical spine, shoulder and arm since October 1985.  In 
addition, an August 1995 entry contains a reference to what 
appears to be questionable bursitis of the right shoulder.  A 
June 1999 VA examination reveals a diagnosis of right 
shoulder bursitis.  

However, service medical records, including the March 1984 
discharge examination, do not document any complaints or 
clinical findings of bursitis.  Moreover, post service 
medical records do not show a continuity of pertinent 
symptomatology or otherwise (such as by medical opinion) 
suggest any nexus or link between a right shoulder disorder, 
such as bursitis, and the veteran's service.  Without medical 
evidence linking a current disorder to service, the veteran's 
claim for service connection for bursitis is not well 
grounded.  Caluza. 

D.  Chronic Obstructive Pulmonary Disease

A January 1986 entry references interstitial fibrotic 
changes, and a May 1993 entry references mild chronic lung 
changes without active disease, although a June 1993 VA 
examination apparently revealed a normal pulmonary function 
test.  During a June 1999 VA examination, the diagnoses 
included moderate obstructive lung disease and mild 
restrictive lung disease.  

However, service medical records contain no reference to 
obstructive or restrictive lung disease or to any chronic 
respiratory disorder.  Although service records document 
treatment for flu with bronchitis in October 1974, service 
medical records contain no findings suggesting the presence 
of resulting chronic sequelae. The veteran's lungs were 
clinically evaluated as normal on discharge examination in 
March 1984.  Further, a chest x-ray was reported at that time 
as normal. The claims file otherwise contains no medical 
opinion linking a current lung disorder to service.  Without 
medical evidence linking a current disorder to service, the 
veteran's claim for service connection is not well grounded.  
Caluza. 

E.  Psychiatric Disability

The veteran underwent an evaluation in January 1984, at which 
time the principal diagnosis was mixed personality disorder, 
with inadequate, passive and dependent traits.  The examiner 
concluded that the veteran's personality disorder would 
likely continue and recommended separation from the service.  
Also diagnosed at that time was adjustment disorder with 
mixed emotional features, acute, moderate, resolving.  In 
June 1999, the veteran underwent a VA psychiatric examination 
at which time the veteran indicated that he was receiving VA 
outpatient treatment and had been treated with medication for 
three year.  The diagnosis was anxiety disorder, rule out 
post-traumatic stress disorder - mild.  The examiner 
indicated that the veteran met the requirements for anxiety 
disorder but did not meet the requirements for a diagnosis of 
post-traumatic stress disorder.  

There is no medical evidence linking a current psychiatric 
disorder to service.  There is, in this respect, no medical 
evidence suggesting that recently diagnosed anxiety disorder 
is related other psychiatric disorders present during service 
or that anxiety disorder otherwise was present in service.  
There is no medical evidence, furthermore, that the veteran 
suffered during service from a chronic psychiatric disorder 
for which service connection may be granted.  The adjustment 
disorder was characterized as resolving during service and 
was apparently acute as evidenced by the lack of any 
continuing problems for many years after service.  While a 
personality disorder was noted during service, such a 
disorder is not considered a disability for VA compensation 
purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  

In sum, there is no medical evidence linking a current 
acquired psychiatric disability with the veteran's service.  
Accordingly, his claim must be viewed as not well-grounded.  
38 U.S.C.A. § 5107(a).

F.  Peptic ulcer Disease

A January 1994 entry references prepyloric ulcer.  
Subsequently, during an August 1994 examination, the veteran 
provided a history of peptic ulcer disease of one year, and 
an examiner provided an impression of a history of peptic 
ulcer disease.  Although there is, thus, some medical 
evidence of an ulcer, there is no reference to ulcer disease 
in service medical records, no medical evidence of an ulcer 
within one year of the veteran's separation from service, and 
no medical evidence otherwise lining ulcer disease to 
service.  Without medical evidence, such as a medical opinion 
that ulcer disease had its onset in or related to service, 
the veteran's claim for service connection is not well 
grounded.  38 U.S.C.A. § 5107(a). 

II.  Earlier Effective Date Claim.

As a general rule, for claims for pension received on or 
after October 1, 1984, the effective date of the award of 
pension shall be the date of receipt of claim.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(b)(1).  The claims files clearly 
shows that the veteran's application for pension was received 
on April 28, 1993.  Pursuant thereto, the RO, in February 
1997, granted entitlement to pension.  That grant of benefits 
was made effective the date of claim, April 28, 1993.  

In a March 1997 notice of disagreement, the veteran indicated 
that the grant of benefits should have been made effective as 
of 1986, when, according to the veteran's statement, he filed 
his claim.  However, the claims file does not reveal any 
application for VA benefits prior to April 28, 1993.  

Furthermore, evidence in the claims file does not reflect 
that the veteran became unemployable within a year prior to 
April 28, 1993, and was prevented from filing a claim due to 
a physical or mental disability and filed a claim for a 
retroactive award within one year of the date he became 
permanently and totally disabled so as to fall within the 38 
C.F.R. § 3.400(b)(1)(ii)(B) exception to the general rule 
governing the effective date for awards of pension. 


ORDER

The veteran's claims of entitlement to service connection for 
residuals of a back injury, for residuals of a concussion 
with scalp hematoma, for bursitis of the right shoulder, for 
chronic obstructive pulmonary disease, for psychiatric 
disability, and for peptic ulcer disease are not well-
grounded.  Entitlement to an effective date prior to April 
28, 1993, for an award of non-service-connected disability 
pension is denied.  To this extent, the appeal is denied. 


REMAND

With regard to the issue of entitlement to assignment of a 
higher disability evaluation for service-connected right 
tibia/fibula osteophyte as residual of a right leg injury, 
the claims file shows that by rating decision in July 1997, 
service connection was established and a noncompensable 
evaluation was assigned effective October 21, 1993.  By 
rating decision in November 1997 (after an appeal had been 
initiated), the RO assigned a 10 percent rating, effective 
October 21, 1993.  Then, by rating decision in March 2000, 
the RO assigned a 20 percent rating, effective February 29, 
2000.  The questions before the Board, therefore, are whether 
a rating in excess of 10 percent is warranted from October 
21, 1993, and whether a rating in excess of 20 percent is 
warranted from February 29, 2000. 

It appears that the RO's increase in the evaluation from 10 
percent to 20 percent was based, in part, on some VA 
outpatient records showing a request for a brace.  However, 
the most recent VA examination in June 1999 does not appear 
to offer sufficient clinical findings to allow for proper 
appellate review.  Under the circumstances, additional 
development is warranted.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Any VA medical records (not already 
in the claims file) documenting ongoing 
treatment for the veteran's service-
connected right tibia/fibula osteophyte 
as residual of a right leg injury should 
be made of record. 

2.  The veteran should be scheduled for a 
special VA orthopedic examination to 
ascertain the current severity of his 
service-connected right tibia/fibula 
osteophyte as residual of a right leg 
injury.  The claims file should be made 
available to the examiner for review in 
connection with the examination, and all 
medically indicated special studies and 
tests should be accomplished.  The 
examiner should report all clinical 
findings to allow for proper evaluation 
under applicable diagnostic criteria.  
The examiner should offer an opinion as 
to whether there is slight, moderate or 
marked knee or ankle disability, and also 
whether there is evidence of nonunion 
with loose motion requiring a brace.

3.  After completion of the above, the RO 
should review the expanded record and 
determine whether a higher rating is 
warranted for the service-connected right 
tibia/fibula osteophyte as residual of a 
right leg injury.  Unless the full 
benefit sought is granted, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The purpose of this remand is to assist the veteran with his 
claim and to ensure an adequate record for appellate review.  
The veteran and his representative have the right to submit 
additional evidence and argument in support of the matter 
addressed by the Board in this remand. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

